DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6, line 8: the recitation of “that” should be deleted.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“signal processing device” in claim 1
“image capturing apparatus” in claim 1 because it uses the generic placeholder “apparatus” coupled with the language “image capturing” which is equivalent to the functional language of “for image capturing”. Claims 2-6 and 9-10 do not modify the “image capturing apparatus” with sufficient structure, so the limitation is also being interpreted under 35 U.S.C. 112(f) in claims 2-6 and 9-10.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph limitation:
 “signal processing device” appears to correspond to the structure shown in Fig. 1B. 
A review of the specification does not disclose or clearly link any structure capable of performing the claimed function for the “image capturing apparatus”. See the below rejections under 35 U.S.C. §112. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 1 recites the claim limitation “an image capturing apparatus” in line 7, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, materials, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although the specification recites the functions of the limitation in relation to the gastrointestinal bleeding monitoring system, the disclosure is devoid of any hardware (e.g., camera, etc.) that is linked to performing the function in the claim. Therefore, the claim lacks a written description of the invention and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claim 1 recites “wherein a bleeding condition is determined when:… when the ratio is red to blue and has a value that is between 1.3 and 2.5” in lines 16-20, which is subject matter which was not described in the specification. Paragraph [0039] of the corresponding US Patent Application Publication US 2018/0000358 A1 describes determination of deoxygenated blood when a red and blue ratio is close to 2.5 and determination of oxygenated blood if the red and blue ratio is near 1.3, and Table 2 discloses deoxygenated blood corresponding to a red and blue ratio of 2.5 and oxygenated blood corresponding to a red and blue ratio of 1.3, but the specification fails to describe the determination of a bleeding condition when an intensity ratio of red to blue has a value between 1.3 and 2.5. The Examiner further asserts that Tables 1 and 2 do not describe ranges for the values of either deoxygenated or oxygenated blood and merely describe specific values. 

Claim 6 recites “executing a bleeding alarm…, or if the intensity ratio between red and blue has a value between 1.3 and 2.5” in lines 8-10, which is subject matter which was not described in the specification. Paragraph [0039] of the corresponding US Patent Application Publication US 2018/0000358 A1 describes determination of deoxygenated blood when a red and blue ratio is close to 2.5 and determination of oxygenated blood if the red and blue ratio is near 1.3, and Table 2 discloses deoxygenated blood corresponding to a red and blue ratio of 2.5 and oxygenated blood corresponding to a red and blue ratio of 1.3, but the specification fails to describe the determination of a bleeding condition when an intensity ratio of red to blue has a value between 1.3 and 2.5. The Examiner further asserts that Tables 1 and 2 do not describe ranges for the values of either deoxygenated or oxygenated blood and merely describe specific values. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites “red, green, blue (RGB) primary colors” in line 3. Claim 1 further recites “RGB three primary colors” in lines 15-16. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in lines 15-16 will be interpreted to be “the RGB three primary colors”. 
Claims 2-6 and 9-10 are rejected by virtue of their dependence from claim 1. 
Claim 4 recites “image data” in line 3. Claim 1 recites “image data” in line 11. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 4 will be interpreted to be “the image data”. 
	Claim 10 recites “the time signal of the RGB color intensities” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “the time signal of the RGB primary colors”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over “Detection of Bleeding in Wireless Capsule Endoscopy Images Using Range Ratio Color” (Al-Rahayfeh) in view of US 2009/0076325 A1 (Yokoi) and “Automatic Bleeding Detection in Wireless Capsule Endoscopy Based on RGB Pixel Intensity Ratio” (Ghosh) (previously cited). 
	With regards to claim 1, Al-Rahayfeh teaches an upper gastrointestinal bleeding monitoring system for monitoring bleeding in an upper gastrointestinal tract of a subject based on an intensity ratio of red, green, blue (RGB) primary colors (Abstract discloses the Wireless Capsule Endoscopy (WCE) system is configured to detect bleeding in esophagus, stomach based on range ratio color for R, G, and B), comprising: a bleeding detecting device (Fig. 1 and Paragraphs 2-3 of 1. Introduction disclose a WCE swallowed for evaluation of gastrointestinal bleeding) comprising: a light sensor configured to detect light intensities in specific frequencies corresponding to the RGB primary colors (Fig. 3 and Paragraph 3 of 1. Introduction discloses a short-focal-length CMOS camera; Paragraph 3 of 3.2 Experiment Environment discloses the images have RGB components, thereby indicating that the camera is capable of detecting light intensities corresponding to the RGB components); and an image capturing apparatus (Paragraph 3 of 1. Introduction discloses a special recorder which receives images recorded by the camera, thereby making it an image capturing apparatus), wherein said bleeding detection device is (Paragraph 6 of 1. Introduction discloses that the WCE captures a video of the GI tract, thereby indicating that the frames of the video are time series signal; Paragraphs 2-3 of 3.2 Experiment Environment discloses the videos have RGB components, thereby indicating that time series signal of the image frames comprises time series signals of the RGB three primary colors); and a signal processing device configured to receive the time signal of the three primary colors from the bleeding detecting device (Paragraph 3 of 1. Introduction discloses the images are downloaded into a computer for viewing and analyzing the images; 3.1 Simulation Platform discloses the use of a programming language to implement the WCE image analysis, thereby indicating that a computer is used to process the WCE videos), wherein the signal processing device is further configured to determine a bleeding condition and time according to an intensity ratio of the time signal of RGB three primary colors (Paragraphs 3 of 3.2 Experiment Environment  and Figure 6 disclose using range-ratio color for indicating bleeding), and wherein a bleeding condition is determined when: the ratio is red to green and has a value that is within a range (Fig. 6 discloses that a bleeding condition is determined for each pixel if the range of R intensity is between 75 and 128 and the range of G intensity is between 25 and 14, thereby indicating that the  R/G ratio is between 3 and 9.1). 
	Al-Rahayfeh does not teach that said bleeding detection device is configured to be placed in a fixed position in the upper gastrointestinal tract.
(Abstract of Yokoi) and bleeding detection (¶ [0080] of Yokoi), Yokoi discloses a capsule endoscope that is configured to be placed in a fixed position in the upper gastrointestinal track (¶ [0069] and Fig. 1 disclose a string member 103 connected to a capsule endoscope 101, wherein the string member comprises a fixing portion 104 to be fixed to body tissue inside an esophageal region and fix the location of the capsule endoscope). The capsule endoscope also wirelessly outputs image information to an outside (¶ [0077]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wireless capsule endoscope of Al-Rahayfeh to incorporate the string mechanism as taught by Yokoi. The motivation would have been to stably and properly monitor the inside of a body by using an easily operable placement technique (¶ [0009] of Yokoi). 
	The above combination fails to teach that the bleeding condition is determined when the ratio is red to green and has a value that is between 2.1 and 2.4. 
	In a related system for automatic bleeding detection using RGB pixel intensity ratios, Ghosh discloses that the G/R pixel intensity ratio for bleeding image is between 0.4 and 0.6 (Fig. 2a). The Examiner notes that the inverse of a G/R pixel intensity ratio is an R/G pixel intensity ratio. Therefore, the R/G pixel intensity ratio for a bleeding image is between 1.7 and 2.5. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the R/G pixel intensity ratio range for the bleeding detection of Al-Rahayfeh with that of Ghosh. Because both ratio ranges are reflective of a bleeding condition, it would have been the simple substitution of one known equivalent element for another to obtain predictable 

	With regards to claim 2, the above combination teaches or suggests a cable coupled to the bleeding detecting device configured to adjust the position of the bleeding detecting device in the upper gastrointestinal tract (see the above 103 analysis with regards to the modification of Al-Rahayfeh in view of Yokoi; see ¶¶ [0082]-[0083] of Yokoi with regards to the adjustment of the capsule endoscope using the string member 103).

With regards to claim 3, the above combination teaches or suggests that the bleeding detecting device is configured to be put into the upper gastrointestinal tract of a patient via his/her nasal passage or mouth (see the above 103 analysis with regards to the modification of Al-Rahayfeh in view of Yokoi; see Fig. 1 of Yokoi which discloses the insertion of the capsule endoscope via the mouth).

With regards to claim 4, the above combination teaches or suggests a signal display and wherein the signal processing device is configured to display image data with the signal display (Paragraph 3 of 1. Introduction of Al-Rahayfeh discloses a personal computer or a computer workstation for viewing the images).

With regards to claim 10, the above combination teaches or suggests a signal transmission module capable of transmitting the time signal of the RGB color intensities (Paragraph 3 of 1. Introduction of Al-Rahayfeh discloses a radio transmitter for wirelessly sending the images recorded by the camera, thereby indicating that the time signal of the RGB color intensities is also wirelessly transmitted).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Rahayfeh in view of Yokoi and Ghosh, as applied to claim 2 above, and further in view of US 2006/0189846 A1 (Huang).
With regards to claim 5, the above combination does not teach that the cable is further coupled to a power supply or a battery from which electrical power is provided to the bleeding detecting device via the cable.  
In a related wireless capsule endoscope system, Huang discloses a cable attached to a capsule endoscope for providing electric power to the endoscope through the cable (¶¶ [0008]-[0009]), wherein the cable allows for the endoscope to examine the throat and stomach (¶¶ [0008]-[0009]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cable and power supply mechanism of Yokoi with the cable and power supplying mechanism as taught by Huang. Because both cables are capable of tethering to a capsule endoscope and provide a method for examining the upper gastrointestinal tract (¶¶ [0008]-[0009] of Huang and ¶ [0069] of Yokoi), it would have been the simple substitution of one known equivalent element for another to provide predictable results. Additionally or alternatively, the motivation would have been to provide a greater image brightness (¶ [0009] of Huang). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Rahayfeh in view of Yokoi and Ghosh, as applied to claim 1 above, and further in view of US 2014/0031659 A1 (Zhao) (previously cited) and US 2014/0333743 A1 (Gilreath) (previously cited).
With regards to claim 6, the above combination teaches or suggests a method for detecting bleeding in an upper gastrointestinal tract of a subject (Paragraph 2 of 1. Introduction of Al-Rahayfeh) with an upper gastrointestinal bleeding monitoring system of claim 1 (see the above 103 analysis regarding the WCE of Al-Rahayfeh in view of Yokoi and Ghosh), comprising: obtaining the time signal for each of the three RGB primary colors of the upper gastrointestinal tract with the bleeding detecting device (Paragraph 3 of 1. Introduction of Al-Rahayfeh discloses the images are downloaded into a computer for viewing and analyzing the images; Paragraph 6 of 1. Introduction of Al-Rahayfeh discloses that the WCE captures a video of the GI tract, thereby indicating that the frames of the video are time series signal; Paragraphs 2-3 of 3.2 Experiment Environment of Al-Rahayfeh discloses the videos have RGB components, thereby indicating that time series signal of the image frames comprises time series signals of the RGB three primary colors; calculating the intensity ratio of the time signals to determine the bleeding condition of the upper gastrointestinal tract with the signal processing device (Paragraphs 3 of 3.2 Experiment Environment  and Figure 6 of Al-Rahayfeh disclose using range-ratio color for indicating bleeding); detecting bleeding if the intensity ratio between red and green that has a value between  2.1 and 2.4, or if the intensity ratio between red and (see the above 103 analysis with regards to the R/G range of Al-Rahayfeh as modified by the range of Ghosh) 
The above combination is silent with regards to determining the bleeding time of the upper gastrointestinal tract and executing a bleeding alarm and displaying the bleeding condition and time as a result on a signal display, wherein the result further comprises an image of the upper gastrointestinal tract and a corresponding bleeding time of the image.  
In a related endoscopic technique for monitoring bleeding, Zhao discloses determining a bleeding time of the upper gastrointestinal tract (¶¶ [0107]-[0115] of Zhao discloses a process for determining a blood measurement implemented in the processes 301-304, which involves an intensity ratio of the red/green color components of the frame data; ¶¶ [0082]-[0087] of Zhao discloses a process for determining a region of blood at t and (t-1) which are bleeding times), and executing a bleeding alarm and displaying the bleeding condition as a result on a signal display (¶ [0077] discloses a visual warning; see Figs. 4A-4F with regards to the image of the surgical site), wherein the result further comprises an image of the upper gastrointestinal tract (¶ [0077] discloses a visual warning and a scene of the blood region). It would have been obvious for one of ordinary skill in the art to have modified the method of Al-Rahayfeh in view of Yokoi and Ghosh to incorporate determining a bleeding time of the upper gastrointestinal tract, and executing a bleeding alarm and displaying the bleeding condition as a result on a signal display, wherein the result further comprises an image of the upper gastrointestinal tract as taught by Zhao. The (¶ [0077] of Zhao). 
The above combination is silent with regards to the bleeding time being displayed on the signal display. 
In a related endoscopic system, Gilreath teaches a timer which appears on a display to show progression of a surgical procedure (¶ [0186]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display of the above combination to incorporate a timer as taught by Gilreath so as to achieve the claimed invention. The motivation would have been to provide a visual indicator of the times during which bleeding occurs. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Rahayfeh in view of Yokoi and Ghosh, as applied to claim 1 above, and further in view of Zhao.
With regards to claim 9, the above combination is silent with regards to whether the signal processing device is further configured to output an alarm signal.  
In a related system for bleeding detection using endoscopy, Zhao teaches that a signal processing device is further configured to output an alarm signal (¶ [0077] discloses a visual or auditory warning generated by the process 307; see Figs. 4A-4F with regards to the image of the surgical site). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing device of Al-Rahayfeh in view of Yokoi and Ghosh to incorporate that it outputs an alarm signal as (¶ [0077] of Zhao).


Response to Arguments
Rejections under 35 U.S.C. § 112(a)
The previously-presented rejections under 35 U.S.C. § 112(a) were not addressed by amendment or argument. Therefore, the above rejections were maintained. 
Rejections under 35 U.S.C. § 112(b)
The previously-presented rejections under 35 U.S.C. § 112(b) were not addressed by amendment or argument. Therefore, the above rejections were maintained. 
Prior art Rejections
The Examiner notes that the claims 7 and 16 of the claim set filed 06/03/2020 contained subject matter that regarded the determination of the presence of deoxygenated blood, which was previously indicated as allowable subject matter. The amendment to claim 1 filed 01/26/2021 does not include such subject matter. As a result, there are a new grounds of prior art rejections necessitated by the amendments filed 01/26/2021. 
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.C.K./Examiner, Art Unit 3791 

/MATTHEW KREMER/Primary Examiner, Art Unit 3791